—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 23, 2001 (People v Pittman, 282 AD2d 693), affirming a judgment of the Supreme Court, Kings County, rendered December 4, 1997.
*414Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). S. Miller, J.P., O’Brien, Friedmann and Townes, JJ., concur.